The commissioner of public works of the city of Binghamton appeals from a final order and judgment directing the reinstating of petitioner to the office of clerk in the department of public works of the city of Binghamton, N. Y., as of November 27, 1939, and certification and payment to the petitioner of the salary of such position from said date at the rate of $1,300 per year while such petitioner lawfully occupies such position. By an ordinance dated November 29, 1939, it was provided for the abolishing of the position of “ stenographer-clerk ” and creating the position of “ clerk ” and transferring funds for the payment of the salary thereof from the department of public works, administrative division. The introduction and passage of this ordinance was preceded by a eommunieation from the civil service commission requesting the council to change the title from “ stenographer-clerk ” to “ clerk.” A careful reading of all the evidence in the record indicates that the council intended by its ordinance to change the title of “ stenographer-clerk ” to “ clerk ” and did not intend to abolish the position occupied by the petitioner and the judgment and order of the eo.urt below is correct and should be affirmed. Judgment and order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bjliss, Heffeman and Foster, JJ.